Citation Nr: 0006339	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-01 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from October 1942 to November 
1945.  He died on August [redacted], 1997, at the age of 76 
years.  The appellant is the veteran's widow.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from the November 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran died on August [redacted], 1997, at the 
age of 76.  

2.  The official certificate of death lists the cause of the 
veteran's death as cardiac arrhythmia and coronary artery 
disease.  Other significant conditions listed are post 
herpetic neuralgia and herpes zoster.  

3.  At the time of the veteran's death, service connection 
was in effect for post traumatic stress disorder, evaluated 
as 30 percent disabling, and for scars, residuals of burns to 
the left thigh and knee, evaluated as 10 percent disabling. 

4.  The record is devoid of medical evidence to show that 
cardiac arrhythmia, coronary artery disease, herpetic 
neuralgia, or herpes zoster was related to service.  

5.  There is no medical evidence to support the contention 
that either of the service-connected disabilities, post 
traumatic stress disorder, or scars, residuals of burns to 
the left thigh and knee, contributed substantially or 
materially to the veteran's death. 


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well-grounded. 38 U.S.C.A. §§ 1310, 
5107 (West 1991); 38 C.F.R. § 3.312 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the time of the veteran's death, service connection was in 
effect for post traumatic stress disorder, evaluated as 
30 percent disabling, and for scars, residuals of burns to 
the left thigh and knee, evaluated as 10 percent disabling.  
The official death certificate lists the cause of the 
veteran's death as cardiac arrhythmia, of immediate onset, 
and coronary artery disease, of 20 years duration.  In a 
handwritten addendum to the certificate, the certifying 
doctor, Lynn A. Durand, M.D., noted the veteran had other 
significant conditions listed are post herpetic neuralgia and 
herpes zoster.  The death certificate does not indicate 
whether an autopsy was performed.  In this regard the 
appellant indicated in a statement received in November 1997 
that the veteran died at home and his body was removed 
directly to the funeral home.  She noted there was no medical 
report of his final illness.  

Of record is a statement dated in September 1997, and signed 
by the veteran's private attending physician, Dr. Durand, 
which reflects that the veteran had significant problems 
related to post herpetic neuralgia, which was described as a 
syndrome of prolonged pain and prolonged complications after 
shingles.  In the doctor's opinion it was remarkable that the 
veteran's post herpetic neuralgia was in the same 
distribution as a powder burn which he sustained many years 
before.  It was further considered very perplexing that the 
veteran's shingles were so prolonged and severe, without 
healing as would be expected.  Dr. Durand indicated that 
there was a question as to the relationship of the powder 
burn and the prolonged non healing shingles.  

When the appellant testified at her August 1998 personal 
hearing at the RO she expressed her opinion that her 
husband's untimely death was somehow secondary to, or more 
untimely due to the nature and extent of his [service-
connected] wounds and his PTSD.  

Received in September 1998 was an additional statement signed 
by Dr. Durand who noted again that in addition to the death 
related conditions of cardiac arrhythmia and underlying 
coronary artery disease, the veteran also had post herpetic 
neuralgia following an episode of severe herpes zoster.  In 
response to questions which had been posed in a letter from 
the Disabled American Veterans, regarding the possible 
relationship between the post herpetic neuralgia and herpes 
zoster, and burns due to phosphorus from shell fire, the 
Dr. Durand stated as follows: 

I have no experience with phosphorus 
burns due to shell fire, to my knowledge.  
My understanding of herpes zoster 
(shingles) is that they are a re-
exacerbation of a herpes zoster virus 
from childhood chicken pox.  It is 
curious as to when and why the old 
chicken pox infection re-exacerbates as a 
shingles infection.  This is often 
brought on by heat, fever, psychological 
stress, immune deficiency, or even skin 
irritation.  This last category may have 
some baring (Sic) in this case.  Skin 
wounds will be more sensitive to 
irritation, but I truly have no 
experience as to whether of not herpes 
zoster is therefore more likely to be 
brought out in an area which was 
previously injured in a burn injury.  

Additional medical records, VA and private, dating from July 
1977 to May 1991, reflect treatment and evaluation for 
vascular disease, with symptoms said to have begun in 1976.  

Also of record are excerpts from Why Zebras Don't Get Ulcers, 
by Robert M. Sapolsky, which the appellant submitted in 
October 1999.  The excerpts received provide general 
discussion concerning immunity, stress and disease.


Entitlement to Service Connection for the Cause of the 
Veteran's Death

When any veteran dies from a service connected or compensable 
disability, the veteran's surviving spouse, children and 
parents are entitled to dependency and indemnity 
compensation. 38 U.S.C.A. § 1310 (West 1991).  Under the 
applicable criteria, a death will be considered to result 
from a service connected disability when the evidence 
establishes that disability incurred in or aggravated by 
service either caused, or contributed substantially or 
materially to the veteran's death. 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.  For a service-connected disability to 
constitute a contributory cause of death, it must be shown to 
have contributed substantially and materially to the 
veteran's death; combined to cause death; aided or lent 
assistance to the production of death; or resulted in 
debilitating effects and general impairment of health to an 
extent that would render the veteran materially less capable 
of resisting the effects of other disease or injury causing 
death, as opposed to merely sharing in the production of 
death. 38 C.F.R. § 3.312.

In this regard we note under the applicable criteria, a death 
will be considered to result from a service connected 
disability when the evidence establishes that disability 
incurred in or aggravated by service either caused, or 
contributed substantially or materially to the veteran's 
death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-
connected disability to constitute a contributory cause of 
death, it must be shown to have contributed substantially and 
materially to the veteran's death; combined to cause death; 
aided or lent assistance to the production of death; or 
resulted in debilitating effects and general impairment of 
health to an extent that would render the veteran materially 
less capable of resisting the effects of other disease or 
injury causing death, as opposed to merely sharing in the 
production of death.  It must be shown that there was a 
causal connection. 38 C.F.R. § 3.312.  Service connected 
diseases involving active processes affecting vital organs 
are given careful consideration as contributory causes of 
death, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would have rendered the veteran materially less 
capable of resisting the effects of other disease primarily 
causing death.  Id.  The law also recognizes that there are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but even in such 
cases, consideration is given as to whether there may be a 
reasonable basis for holding that a service-connected 
disability was of such severity as to have a material 
influence in accelerating death, particularly where the 
service-connected disability affected a vital organ and was 
of itself of a progressive and debilitating nature.  Id.

The record reflects no evidence or even a claim, that cardiac 
arrhythmia or coronary artery disease were present in service 
or during the presumptive period of one year following 
separation.  Rather, the evidence reflects that the veteran 
enjoyed generally good health until the onset of 
cardiovascular disease in the 1970's, more than 20 years 
after his discharge from active service.  The medical 
evidence of record does not provide a nexus between the fatal 
cardiovascular conditions and military service.  

Although the appellant contends that the stress which the 
veteran experienced during service and as a result of his 
PTSD, could have made him more vulnerable to coronary 
disease, there is no medical evidence to demonstrate that 
this was the case.  Although evidentiary assertions by the 
claimant must be accepted as true for the purposes of 
determining whether a claim is well-grounded, the exception 
to this principle is where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  In this instance, the 
appellant, who is not a medical professional is not competent 
to provide a medical opinion relating the veteran's 
cardiovascular disease to service.  See, Moray v. Brown, 5 
Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 91 
(1993); Espiritu v. Derwinski, 2 Vet.App. 492 (1992). 

Additionally, the treatise excerpts submitted by the 
appellant do not establish a link between the fatal disorders 
which caused the veteran's death, and service or the service-
connected disabilities to include PTSD.  As such the treatise 
evidence is not sufficient to render the appellant's claim 
well-grounded  See Edenfield v. Brown, 8 Vet.App. 834 (1995); 
Sacks v. West, 11 Vet. App. 314, 316-17 (1998); Wallin v. 
West, 11 Vet. App. 509, 513 (1998).

The appellant further asserts that the presence of service-
connected scars made the veteran's shingles and post herpetic 
neuralgia more severe, prolonged and painful and that these 
conditions somehow contributed to the veteran's death.  In 
this regard it is noted that the two statements by Dr. Durand 
allow for the possibility that the service-connected scars 
influenced the severity of the shingles and post herpetic 
neuralgia.  However, the critical issue is that neither of 
Dr. Durand's statements nor any other medical evidence of 
record supports the appellant's lay contention that post 
herpetic neuralgia and/or herpes zoster contributed to the 
veteran's demise.  Although the latter conditions were 
present at the time of the veteran's death, their notation on 
the death certificate does not indicate any causal 
relationship to the veteran's death, and there is no other 
medical evidence to show that either condition contributed 
substantially or materially to the cause of the veteran's 
death, or materially accelerated his demise.  

Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet.App.  359 
(1995).  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  In 
the absence of medical evidence to support her assertions the 
appellant's claim for service connection for the cause of the 
veteran's death is not plausible and must be denied as not 
well-grounded.  See Caluza v. Brown,  7 Vet.App. 498 (1995).  


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.  



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

